USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 1 of 11


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 BRANDON J. LUNKIN.,

                      Petitioner,

                      v.                           CAUSE NO. 3:19CV940-PPS/MGG

 WARDEN,

                      Respondent.

                                 OPINION AND ORDER

       Brandon J. Lunkin, a prisoner without a lawyer, filed a habeas corpus petition

challenging his 2013 drug convictions in Elkhart County. Because his petition is

untimely and otherwise procedurally defaulted, the petition will be denied.

                                    Background

       In deciding the petition, the court must presume the facts set forth by the state

courts are correct. 28 U.S.C. § 2254(e)(1). It is Mr. Lunkin’s burden to rebut this

presumption with clear and convincing evidence. Id. In January 2013, the state charged

Mr. Lunkin with three counts of dealing in cocaine and one count of maintaining a

common nuisance. Lunkin v. State, 20 N.E.3d 224 (Table), 2014 WL 2014 WL 4362256, at

*1 (Ind. Ct. App. Sept. 3, 2014). The state also charged him with being a habitual

offender. Id. The day of his scheduled jury trial, Mr. Lunkin pleaded guilty to three

counts of dealing in cocaine and admitted to the habitual offender status. Id. In January

2014, a sentencing hearing was held. Id. Mr. Lunkin “gave a fairly lengthy statement to

the trial court in which he apologized for his actions; talked about his religious
USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 2 of 11


conversion; said that he was not ready to give up on himself; and asked that the court

not give up on him either.” Id. The court imposed a whopping sentence—44 years in all.

Id. In imposing the sentence, the trial court found a number of aggravating factors,

including Mr. Lunkin’s extensive criminal history, four past failures to appear, five

probation violations, and the fact that he was on probation when he committed the

present offenses. Id. at *2. As mitigating factors, the court considered Mr. Lunkin’s

statements at the sentencing hearing, his addiction issues, and his acceptance of

responsibility. Id.

        In his direct appeal, Mr. Lunkin raised one argument: that the trial court abused

its discretion in failing to consider his “mental illness” as a mitigating factor at

sentencing. Id. This argument was based on the fact that at sentencing his attorney had

requested that Mr. Lunkin’s intellectual capabilities be assessed by the Indiana

Department of Correction during his incarceration. Id. at *1. Counsel stated:

        I am perplexed by the fact that Mr. Lunkin’s thought processes, while not
        incompetent, his thought processes I think need some looking at from the
        standpoint of synapsis from A to B, C to D, and how his thought processes
        work. Therefore, I would like a mental health evaluation to be requested
        in his behalf.

        I’m not saying anything that he’s, you know, insane or incompetent or
        anything like that. But I do believe that there are issues there that may be
        of a learning disability nature, but they somehow seem to translate into an
        inability to perhaps think in a logical fashion. And I would ask that that
        be—that that be requested as something that the DOC should look at for
        him.

Id. at *1.




                                              2
USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 3 of 11


       In an opinion issued September 3, 2014, the Indiana Court of Appeals found no

error by the trial court. Id. The court observed: “[T]he only hint as to potential mental

illness suffered by Lunkin is in his counsel’s argument at the sentencing hearing and

request for mental health evaluation by the DOC after sentencing. No evidence

whatsoever was presented at the hearing that Lunkin suffers from, or has previously

suffered from, any identifiable mental illness.” Id. at 2. The court also pointed out that

the trial court, which had the opportunity to observe Mr. Lunkin, “concluded that he

did not have trouble comprehending the proceedings,” and “went so far as to describe

Lunkin as ‘eloquent’ in his statement to the trial court at the sentencing hearing.” Id. at

*2. The court affirmed Mr. Lunkin’s sentence in all respects. Id. at *3. Mr. Lunkin had 45

days to file a petition to transfer to the Indiana Supreme Court, but no such petition was

filed. (See ECF 1 at 1; ECF 9-2 at 3.)

       Well over a year went by without any action from Mr. Lunkin. But on February

22, 2016, he filed a post-conviction petition in state court. (ECF 9-8.) Following an

evidentiary hearing, the petition was denied. (ECF 9-9.) On appeal, Mr. Lunkin raised

the following claims: his trial counsel was ineffective in failing to properly advise him

about the penal consequences he faced if he pled guilty and admitted to being a

habitual offender; and the post-conviction court erred in failing to sua sponte continue

the evidentiary hearing. Lunkin v. State, 124 N.E.3d 647 (Table), 2019 WL 1612847, at *2-8

(Ind. Ct. App. Apr. 16, 2019). The Indiana Court of Appeals rejected these arguments

and affirmed the denial of post-conviction relief. Id. at *9. The Indiana Supreme Court




                                             3
USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 4 of 11


denied his petition to transfer on June 28, 2019. Lunkin v. State, 129 N.E.3d 785 (Ind.

2019).

         On October 11, 2019, Mr. Lunkin tendered his federal petition for filing. (ECF 1 at

6.) He asserts two claims, which he articulates as follows: (1) his trial counsel was

ineffective in “failing to present Brandon Lunkin’s mentally ill defense to a jury of his

peers”; and (2) his counsel on direct appeal was ineffective in “failing to recognize that

a lead brief on Lunkin’s behalf, with the sole issue of mental health deficiencies, was

dead on arrival.” (Id. at 4-5.) The respondent argues that the petition must be denied

because it is untimely and Mr. Lunkin’s claims are otherwise procedurally defaulted.

(ECF 9.)

                                     Discussion

         Mr. Lunkin’s petition is governed by the provisions of the Anti-Terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), which contains a strict statute of

limitations, set forth as follows:

         (1) A 1-year period of limitation shall apply to an application for a writ of
         habeas corpus by a person in custody pursuant to the judgment of a State
         court. The limitation period shall run from the latest of--

               (A) the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for
               seeking such review;

               (B) the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws
               of the United States is removed, if the applicant was
               prevented from filing by such State action;

               (C) the date on which the constitutional right asserted was
               initially recognized by the Supreme Court, if the right has


                                              4
USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 5 of 11


              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment
       or claim is pending shall not be counted toward any period of limitation
       under this subsection.

28 U.S.C. § 2244(d).

       As discussed above, Mr. Lunkin’s conviction was affirmed by the Indiana Court

of Appeals on September 3, 2014. Lunkin, 2014 WL 4362256, at *3. He did not seek

rehearing, nor did he seek transfer in the Indiana Supreme Court. (See ECF 9-2 at 3.) His

conviction became final for purposes of AEDPA when the time for filing a petition to

transfer expired 45 days after the Indiana Court of Appeals issued its opinion. See

Gonzalez v. Thaler, 565 U.S. 134, 150 (2012) (for habeas petitioners who do not complete

all levels of state review, the judgment becomes final when the time for filing a further

appeal expires); see also IND. R. APP. P. 57(C) (providing that petition to transfer is due

no later than 45 days from the adverse decision by the court of appeals). As of that

date—October 20, 2014—the one-year clock began running, giving Mr. Lunkin until

October 2015 to file a timely federal petition. He did not file his federal petition by that

deadline.

       Although he filed a state post-conviction petition in February 2016, the federal

deadline had already expired some 120 days earlier. The Indiana Court of Appeals’

decision in April 2019 affirming the denial of post-conviction relief did not restart the


                                              5
USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 6 of 11


deadline or open a new “window” for federal habeas review. De Jesus v. Acevedo, 567

F.3d 941, 942-43 (7th Cir. 2009). Additionally, another 105 days elapsed on the federal

clock between the date the Indiana Supreme Court denied transfer on post-conviction

review and the date Mr. Lunkin filed his federal petition. This petition was thus filed

well over a year after Mr. Lunkin’s conviction became final.

       Mr. Lunkin does not argue, nor can I find a basis in the record to conclude, that

his claims are based on newly discovered facts or a new Supreme Court case. See 28

U.S.C. § 2244(d)(1)(C)-(D). Instead, he is asserting straightforward claims of ineffective

assistance of counsel based on trial counsel’s performance at sentencing and appellate

counsel’s performance on direct appeal. The factual basis for these claims would have

been available to him at the time of these events, which occurred in 2014. Nor does he

identify any state-created impediment that prevented him from filing his federal

petition on time. See 28 U.S.C. § 2244(d)(1)(B). He mentions in his petition that he

“waited 92 days” to hear from the attorney who represented him on direct appeal,

apparently to determine whether counsel would represent him in connection with a

post-conviction petition. (ECF 1 at 6.) It is not clear why Mr. Lunkin expected counsel to

continue representing him as he had no right to counsel in the post-conviction

proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). But even if I were to subtract

those 92 days from the equation, Mr. Lunkin’s petition still would have been filed well

past the one-year deadline.

       Mr. Lunkin does not specifically argue that he is entitled to equitable tolling, but

given his pro se status and the fact that one of his claims hinges on an alleged mental


                                             6
USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 7 of 11


illness, I have considered whether he might be entitled to it nonetheless. In appropriate

circumstances, a mental impairment can provide grounds to equitably toll the deadline

for seeking federal habeas relief. See Perry v. Brown, 950 F.3d 410, 412 (7th Cir. 2020).

Here, however, the record does not support its application.

        Mr. Lunkin does not specifically claim that he suffers from a mental illness or

impairment; rather, his claim is more nuanced. He argues that it was contradictory for

his trial counsel not to explore whether he might be suffering from a mental defect

supporting a “guilty but mentally ill defense,” while at the same time arguing at

sentencing, “be nice to him judge because he’s not all there . . . essentially.” (ECF 1 at 3,

4.) Mr. Lunkin expressly admits in his petition that there “was no mental health disease

in Lunkin’s life prior to prison, nor while incarcerated, at least not to date.” (Id. at 4.) He

further states that his “IQ nor mental health has [n]ever been tested, or questioned in

any arena: educationally, mentally, socially or otherwise.” (Id. at 5.)

        Indeed, the Indiana Court of Appeals observed on direct appeal that the record

contained “[n]o evidence whatsoever . . . that Lunkin suffers from, or has previously

suffered from, any identifiable mental illness.” Lunkin, 2014 WL 4362256, at *2. The

state trial court, which had the opportunity to observe Mr. Lunkin, believed he did not

have comprehension problems and was even “eloquent” when he addressed the court.

Id. Mr. Lunkin’s filings in this court have also been neatly presented and contain cogent

arguments in support of his position.1 In short, I find no basis to equitably toll the



        1 Indeed, some of Mr. Lunkin’s arguments before this court could be deemed “eloquent” too. (See,
e.g., ECF 14 at 2) (“[C]ounsel for Lunkin at this juncture of the proceedings was ineffective for failing to


                                                     7
USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 8 of 11


deadline based on an alleged mental impairment. Therefore, the petition is untimely

and cannot be considered on the merits.

        There is another problem with the petition aside from the timeliness issue. It

deals with exhaustion of available state court remedies—an issue that haunts a lot of

habeas petitions. Let’s be honest about it, AEDPA presents a series of procedural traps

for the unwary. Step in any of them, and poof, your case is a goner. Before I can

consider the merits of a habeas petition, I have to first ensure that the petitioner has

exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A); Hoglund v.

Neal, 959 F.3d 819, 832 (7th Cir. 2020). The exhaustion requirement is premised on a

recognition that the state courts must be given the first opportunity to address and

correct violations of their prisoner’s federal rights. Davila v. Davis, 137 S. Ct. 2058, 2064

(2017); O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)).

        One trap is the so-called “fair presentment” doctrine. What this means is that a

petitioner must fairly present his constitutional claim in one complete round of state

court review. Baldwin v. Reese, 541 U.S. 27, 30-31 (2004); Boerckel, 526 U.S. at 845. This

includes seeking discretionary review in the state court of last resort. Boerckel, 526 U.S.

at 848. A different but related trap is the procedural default doctrine, which is rooted in

comity concerns. It precludes a federal court from reaching the merits of a claim when:

(1) the claim was presented to the state courts and was denied on the basis of an




enlighten the court to the need for testing now before he had Lunkin plead guilty to a crime counsel had
concerns about his client understanding. This nullity is inexcusable and amounts to a prejudice upon the
defendant that cannot be cured by anything less than an adjudication on the merits of counsel’s
performance.”).


                                                    8
USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 9 of 11


adequate and independent state procedural ground; or (2) the claim was not presented

to the state courts and the opportunity to do so has now passed. Davila, 137 S. Ct. at

2064; Coleman v. Thompson, 501 U.S. 722, 735 (1991).

       The respondent argues that Mr. Lunkin has fell into both traps. (ECF 9 at 6-7.) On

direct appeal, Mr. Lunkin argued only that the trial court abused its discretion in

imposing a sentence. Lunkin, 2014 WL 2014 WL 4362256, at *2. On post-conviction

review, he argued that his trial counsel was ineffective in failing to properly advise him

about the penal consequences he faced if he pleaded guilty, and that the post-conviction

court erred in not continuing the evidentiary hearing. Lunkin, 2019 WL 1612847, at *2-8.

He did not raise the claims he raises here— that his trial counsel was ineffective in

failing to raise an issue about his mental health at sentencing, and his appellate counsel

was ineffective in selecting an argument to raise on direct appeal—in either proceeding.

Although he asserted ineffective-assistance claims on post-conviction review, each

ground of ineffective-assistance is considered separate for exhaustion purposes. Stevens

v. McBride, 489 F.3d 883, 894 (7th Cir. 2007). Mr. Lunkin did not present the state courts

with the specific facts surrounding his current ineffective-assistance claims. See Hicks v.

Hepp, 871 F.3d 513, 530 (7th Cir. 2017) (to fairly present a claim, the “petitioner must

place before the state court both the controlling law and the operative facts” supporting

his claim). Because he failed to raise these claims in the state courts and the time for

doing so has passed, the claims are procedurally defaulted. Davila, 137 S. Ct. at 2064.

       In his traverse, Mr. Lunkin suggests that his default should be excused because

his trial counsel was ineffective at sentencing. (ECF 14 at 2-3.) But errors by trial counsel


                                              9
USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 10 of 11


 at sentencing would not explain why Mr. Lunkin did not assert his ineffective-

 assistance claims on post-conviction review, at a time when he was representing

 himself. He also appears to argue that his counsel on direct appeal, Teresa Cataldo, was

 ineffective in not asserting an argument on direct appeal regarding trial counsel’s

 performance. (Id. at 3.) Attorney error rising to the level of ineffective assistance of

 counsel can amount to cause sufficient to excuse a procedural default. Davila, 137 S. Ct.

 at 2065. But the exhaustion doctrine requires that an ineffective-assistance claim be

 presented to the state court as an independent claim before it may be used to establish

 cause for a procedural default. Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000). The

 record reflects that Mr. Lunkin did not raise any claim regarding appellate counsel’s

 performance, and instead focused on alleged errors by trial counsel. Lunkin, 2019 WL

 1612847, at *3-*8. Therefore, in view of these defaults, I could not reach his claims on the

 merits even if they were timely.

        Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, the court must

 either issue or deny a certificate of appealability in all cases where it enters a final order

 adverse to the petitioner. To obtain a certificate of appealability, the petitioner must

 make a substantial showing of the denial of a constitutional right by establishing “that

 reasonable jurists could debate whether (or, for that matter, agree that) the petition

 should have been resolved in a different manner or that the issues presented were

 adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

 484 (2000) (internal quotation marks and citation omitted). For the reasons fully

 explained above, Mr. Lunkin’s petition is untimely and his claims procedurally


                                               10
USDC IN/ND case 3:19-cv-00940-PPS-MGG document 15 filed 09/21/20 page 11 of 11


 defaulted. I find no basis to conclude that reasonable jurists would debate the outcome

 of the petition or find a reason to encourage Mr. Lunkin to proceed further.

 Accordingly, I decline to issue him a certificate of appealability.

                                    Conclusion

        Accordingly, the petition (ECF 1) is DENIED, and the petitioner is DENIED a

 certificate of appealability. The clerk is DIRECTED to close this case.

        SO ORDERED on September 21, 2020.

                                                     /s/ Philip P. Simon
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              11
